— Motion for removal of action denied. Memorandum: Defendant moves pursuant to CPL 230.20 (1) for an order transferring his scheduled trial in Onondaga County Court on charges of burglary in the first degree, robbery in the first degree and criminal use of a firearm in the first degree to the Supreme Court, Onondaga County, on the ground that the Judge assigned is prejudiced against him. CPL 230.20 (1) is not the proper remedy to obtain the relief sought. The correct procedure is for the defendant to move for the Trial Judge to disqualify himself (see, People v Capuano, 68 Misc 2d 481, 483). Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.